Exhibit 10.4

 

AMENDED AND RESTATED GUARANTY AGREEMENT

 

(LEASE NO. 2)

 

THIS AMENDED AND RESTATED GUARANTY AGREEMENT (this “Agreement”) is entered into
as of June 30, 2008 by FIVE STAR QUALITY CARE, INC., a Maryland corporation (the
“Guarantor”), for the benefit of CCC FINANCING I TRUST, a Maryland business
trust, CCC OF KENTUCKY TRUST, a Maryland business trust, CCC OHIO HEALTHCARE
TRUST, a Maryland business trust, CCC PUEBLO NORTE TRUST, a Maryland business
trust, CCC INVESTMENTS I, L.L.C., a Delaware limited liability company, CCCP
SENIOR LIVING LLC, a Delaware limited liability company, CCDE SENIOR LIVING LLC,
a Delaware limited liability company, CCFL SENIOR LIVING LLC, a Delaware limited
liability company, CCOP SENIOR LIVING LLC, a Delaware limited liability company,
CCSL SENIOR LIVING LLC, a Delaware limited liability company, LTJ SENIOR
COMMUNITIES LLC, a Delaware limited liability company, CCC FINANCING LIMITED,
L.P., a Delaware limited partnership, CCC RETIREMENT COMMUNITIES II, L.P., a
Delaware partnership, HRES1 PROPERTIES TRUST, a Maryland real estate investment
trust, LEISURE PARK VENTURE LIMITED PARTNERSHIP, a Delaware limited partnership,
and PANTHER HOLDINGS LEVEL I, L.P., a Delaware limited partnership (together
with their successors and assigns, collectively, “Landlord”).

 

W I T N E S S E T H :

 

WHEREAS, certain entities comprising Landlord and FS Tenant Holding Company
Trust, a Maryland business trust, and FS Tenant Pool III Trust, a Maryland
business trust (collectively, “Sunrise Tenant”) are parties to that certain
Amended Master Lease Agreement, dated as of January 11, 2002, as the same has
been amended to date (as so amended, the “Original Sunrise Lease”); and

 

WHEREAS, certain other entities comprising Landlord and FS Commonwealth LLC, a
Maryland limited liability company, and FS Patriot LLC, a Maryland limited
liability company (collectively, “Rehab Tenant”, together with Sunrise Tenant,
collectively, “Tenant”) are parties to that certain Amended and Restated Master
Lease Agreement, dated as of October 1, 2006, as the same has been amended to
date (as so amended, the “Original

 

--------------------------------------------------------------------------------


 

Rehabilitation Hospital Lease”, and together with the Original Sunrise Lease,
collectively, the “Original Leases”); and

 

WHEREAS, the Guarantor executed that certain Guaranty Agreement, dated as of
January 11, 2002 for the benefit of certain entities comprising Landlord in
connection with the Original Sunrise Lease (the “Original Sunrise Guaranty”);
and

 

WHEREAS, the Guarantor executed that certain Amended and Restated Guaranty
Agreement, dated as of October 1, 2006 for the benefit of certain entities
comprising Landlord in connection with the Original Rehabilitation Hospital
Lease (the “Original Rehab Guaranty” and together with the Original Sunrise
Guaranty, the “Original Guarantees”); and

 

WHEREAS, Landlord and Tenant are amending, restating and consolidating the
Original Leases into a single lease which shall be named the Amended and
Restated Master Lease Agreement(Lease No. 2), (the “Amended Lease No. 2”);

 

WHEREAS, the Guarantor and Landlord now wish to amend, restate and consolidate
the Original Guarantees into one guaranty, pursuant to which the Guarantor
guarantees all of the payment and performance obligations of Tenant with respect
to the Amended Lease No. 2;

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the mutual receipt and legal sufficiency of which are
hereby acknowledged, the Guarantor hereby agrees as follows:

 

1.             Certain Terms.  Capitalized terms used and not otherwise defined
in this Agreement shall have the meanings ascribed to such terms in the Amended
Lease No. 2.  The Amended Lease No. 2 and the Incidental Documents are herein
collectively referred to as the “Transaction Documents.”

 

2.             Guaranteed Obligations.  For purposes of this Agreement, the term
“Guaranteed Obligations” shall mean the payment and performance of each and
every obligation of Tenant to Landlord under the Transaction Documents or
relating thereto, whether now existing or hereafter arising, and including,
without limitation, the payment of the full amount of the Rent payable under the
Amended Lease No. 2.

 

3.             Representations and Covenants.  The Guarantor represents,
warrants, covenants, and agrees that:

 

2

--------------------------------------------------------------------------------


 

3.1  Incorporation of Representations and Warranties.  The representations and
warranties of Tenant and its Affiliated Persons set forth in the Transaction
Documents are true and correct on and as of the date hereof in all material
respects.

 

3.2  Performance of Covenants and Agreements.  The Guarantor hereby agrees to
take all lawful action in its power to cause Tenant duly and punctually to
perform all of the covenants and agreements set forth in the Transaction
Documents.

 

3.3  Validity of Agreement.  The Guarantor has duly and validly executed and
delivered this Agreement; this Agreement constitutes the legal, valid and
binding obligation of the Guarantor, enforceable against the Guarantor in
accordance with its terms, except as the enforceability thereof may be subject
to bankruptcy, fraudulent conveyance, insolvency, reorganization, moratorium and
other laws relating to or affecting creditors’ rights generally and subject to
general equitable principles, regardless of whether enforceability is considered
in a proceeding at law or in equity; and the execution, delivery and performance
of this Agreement have been duly authorized by all requisite action of the
Guarantor and such execution, delivery and performance by the Guarantor will not
result in any breach of the terms, conditions or provisions of, or conflict with
or constitute a default under, or result in the creation of any lien, charge or
encumbrance upon any of the property or assets of the Guarantor pursuant to the
terms of, any indenture, mortgage, deed of trust, note, other evidence of
indebtedness, agreement or other instrument to which it may be a party or by
which it or any of its property or assets may be bound, or violate any provision
of law, or any applicable order, writ, injunction, judgment or decree of any
court or any order or other public regulation of any governmental commission,
bureau or administrative agency.

 

3.4  Payment of Expenses.  The Guarantor agrees, as principal obligor and not as
guarantor only, to pay to Landlord forthwith, upon demand, in immediately
available federal funds, all costs and expenses (including reasonable attorneys’
fees and disbursements) incurred or expended by Landlord in connection with the
enforcement of this Agreement, together with interest on amounts recoverable
under this Agreement from the time such amounts become due until payment at the
Overdue Rate.  The Guarantor’s covenants and agreements set forth in this
Section 3.4 shall survive the termination of this Agreement.

 

3.5  Notices.  The Guarantor shall promptly give notice to Landlord of any event
known to it which might

 

3

--------------------------------------------------------------------------------


 

reasonably result in a material adverse change in its financial condition.

 

3.6  Reports.  The Guarantor shall promptly provide to Landlord each of the
financial reports, certificates and other documents required of it under the
Transaction Documents.

 

3.7  Books and Records.  The Guarantor shall at all times keep proper books of
record and account in which full, true and correct entries shall be made of its
transactions in accordance with generally accepted accounting principles and
shall set aside on its books from its earnings for each fiscal year all such
proper reserves, including reserves for depreciation, depletion, obsolescence
and amortization of its properties during such fiscal year, as shall be required
in accordance with generally accepted accounting principles, consistently
applied, in connection with its business.  The Guarantor shall permit access by
Landlord and their agents to the books and records maintained by the Guarantor
during normal business hours and upon reasonable notice.  Any proprietary
information obtained by Landlord with respect to the Guarantor pursuant to the
provisions of this Agreement shall be treated as confidential, except that such
information may be disclosed or used, subject to appropriate confidentiality
safeguards, pursuant to any court order or in any litigation between the parties
and except further that Landlord may disclose such information to its
prospective lenders, provided that Landlord shall direct such lenders to
maintain such information as confidential.

 

3.8  Taxes, Etc.  The Guarantor shall pay and discharge promptly as they become
due and payable all taxes, assessments and other governmental charges or levies
imposed upon the Guarantor or the income of the Guarantor or upon any of the
property, real, personal or mixed, of the Guarantor, or upon any part thereof,
as well as all claims of any kind (including claims for labor, materials and
supplies) which, if unpaid, might by law become a lien or charge upon any
property and result in a material adverse change in the financial condition of
the Guarantor; provided, however, that the Guarantor shall not be required to
pay any such tax, assessment, charge, levy or claim if the amount, applicability
or validity thereof shall currently be contested in good faith by appropriate
proceedings or other appropriate actions promptly initiated and diligently
conducted and if the Guarantor shall have set aside on its books such reserves
of the Guarantor, if any, with respect thereto as are required by generally
accepted accounting principles.

 

4

--------------------------------------------------------------------------------


 

3.9  Legal Existence of Guarantor. The Guarantor shall do or cause to be done
all things necessary to preserve and keep in full force and effect its legal
existence.

 

3.10  Compliance.  The Guarantor shall use reasonable business efforts to comply
in all material respects with all applicable statutes, rules, regulations and
orders of, and all applicable restrictions imposed by, all governmental
authorities in respect of the conduct of its business and the ownership of its
property (including, without limitation, applicable statutes, rules,
regulations, orders and restrictions relating to environmental, safety and other
similar standards or controls).

 

3.11  Insurance.  The Guarantor shall maintain, with financially sound and
reputable insurers, insurance with respect to its properties and business
against loss or damage of the kinds customarily insured against by owners of
established reputation engaged in the same or similar businesses and similarly
situated, in such amounts and by such methods as shall be customary for such
owners and deemed adequate by the Guarantor.

 

3.12  No Change in Control.  The Guarantor shall not permit the occurrence of
any direct or indirect Change in Control of the Entities comprising Tenant or
the Guarantor.

 

4.             Guarantee.  The Guarantor hereby unconditionally guarantees that
the Guaranteed Obligations which are monetary obligations shall be paid in full
when due and payable, whether upon demand, at the stated or accelerated maturity
thereof pursuant to any Transaction Document, or otherwise, and that the
Guaranteed Obligations which are performance obligations shall be fully
performed at the times and in the manner such performance is required by the
Transaction Documents.  With respect to the Guaranteed Obligations which are
monetary obligations, this guarantee is a guarantee of payment and not of
collectibility and is absolute and in no way conditional or contingent.  In case
any part of the Guaranteed Obligations shall not have been paid when due and
payable or performed at the time performance is required, the Guarantor shall,
in the case of monetary obligations, within five (5) Business Days after receipt
of notice from Landlord, pay or cause to be paid to Landlord the amount thereof
as is then due and payable and unpaid (including interest and other charges, if
any, due thereon through the date of payment in accordance with the applicable
provisions of the Transaction Documents) or, in the case of nonmonetary
obligations, perform or cause to be

 

5

--------------------------------------------------------------------------------


 

performed such obligations in accordance with the Transaction Documents.

 

5.             Set-Off.  The Guarantor hereby authorizes Landlord, at any time
and without notice to set off the whole or any portion or portions of any or all
sums credited by or due from Landlord to it against amounts payable under this
Agreement.  Landlord shall promptly notify the Guarantor of any such set-off
made by Landlord and the application made by Landlord of the proceeds thereof.

 

6.             Unenforceability of Guaranteed Obligations, Etc.  If Tenant is
for any reason under no legal obligation to discharge any of the Guaranteed
Obligations (other than because the same have been previously discharged in
accordance with the terms of the Transaction Documents), or if any other moneys
included in the Guaranteed Obligations have become unrecoverable from Tenant by
operation of law or for any other reason, including, without limitation, the
invalidity or irregularity in whole or in part of any Guaranteed Obligation or
of any Transaction Document or any limitation on the liability of Tenant
thereunder not contemplated by the Transaction Documents or any limitation on
the method or terms of payment thereunder which may now or hereafter be caused
or imposed in any manner whatsoever, the guarantees contained in this Agreement
shall nevertheless remain in full force and effect and shall be binding upon the
Guarantor to the same extent as if the Guarantor at all times had been the
principal debtor on all such Guaranteed Obligations.

 

7.             Additional Guarantees.  This Agreement shall be in addition to
any other guarantee or other security for the Guaranteed Obligations and it
shall not be prejudiced or rendered unenforceable by the invalidity of any such
other guarantee or security or by any waiver, amendment, release or modification
thereof.

 

8.             Consents and Waivers, Etc.  The Guarantor hereby acknowledges
receipt of correct and complete copies of each of the Transaction Documents, and
consents to all of the terms and provisions thereof, as the same may be from
time to time hereafter amended or changed in accordance with the terms and
conditions thereof, and, except as otherwise provided herein, to the maximum
extent permitted by applicable law, waives (a) presentment, demand for payment,
and protest of nonpayment, of any principal of or interest on any of the
Guaranteed Obligations, (b) notice of acceptance of this Agreement and of
diligence, presentment, demand and protest, (c) notice of any default hereunder
and any default, breach or nonperformance or

 

6

--------------------------------------------------------------------------------


 

Event of Default under any of the Guaranteed Obligations or the Transaction
Documents, (d) notice of the terms, time and place of any private or public sale
of any collateral held as security for the Guaranteed Obligations, (e) demand
for performance or observance of, and any enforcement of any provision of, or
any pursuit or exhaustion of rights or remedies against Tenant or any other
guarantor of the Guaranteed Obligations, under or pursuant to the Transaction
Documents, or any agreement directly or indirectly relating thereto and any
requirements of diligence or promptness on the part of the holders of the
Guaranteed Obligations in connection therewith, and (f) to the extent the
Guarantor lawfully may do so, any and all demands and notices of every kind and
description with respect to the foregoing or which may be required to be given
by any statute or rule of law and any defense of any kind which it may now or
hereafter have with respect to this Agreement, or any of the Transaction
Documents or the Guaranteed Obligations (other than that the same have been
discharged in accordance with the Transaction Documents).

 

9.             No Impairment, Etc.  The obligations, covenants, agreements and
duties of the Guarantor under this Agreement shall not be affected or impaired
by any assignment or transfer in whole or in part of any of the Guaranteed
Obligations without notice to the Guarantor, or any waiver by Landlord or any
holder of any of the Guaranteed Obligations or by the holders of all of the
Guaranteed Obligations of the performance or observance by Tenant or any other
guarantor of any of the agreements, covenants, terms or conditions contained in
the Guaranteed Obligations or the Transaction Documents or any indulgence in or
the extension of the time for payment by Tenant or any other guarantor of any
amounts payable under or in connection with the Guaranteed Obligations or the
Transaction Documents or any other instrument or agreement relating to the
Guaranteed Obligations or of the time for performance by Tenant or any other
guarantor of any other obligations under or arising out of any of the foregoing
or the extension or renewal thereof (except that with respect to any extension
of time for payment or performance of any of the Guaranteed Obligations granted
by Landlord or any other holder of such Guaranteed Obligations to Tenant, the
Guarantor’s obligations to pay or perform such Guaranteed Obligation shall be
subject to the same extension of time for performance), or the modification or
amendment (whether material or otherwise) of any duty, agreement or obligation
of Tenant or any other guarantor set forth in any of the foregoing, or the
voluntary or involuntary sale or other disposition of all or substantially all
the assets of Tenant or any other guarantor or insolvency, bankruptcy, or other
similar proceedings affecting

 

7

--------------------------------------------------------------------------------


 

Tenant or any other guarantor or any assets of Tenant or any such other
guarantor, or the release or discharge of Tenant or any such other guarantor
from the performance or observance of any agreement, covenant, term or condition
contained in any of the foregoing without the consent of the holders of the
Guaranteed Obligations by operation of law, or any other cause, whether similar
or dissimilar to the foregoing.

 

10.          Reimbursement, Subrogation, Etc.  The Guarantor hereby covenants
and agrees that it will not enforce or otherwise exercise any rights of
reimbursement, subrogation, contribution or other similar rights against Tenant
(or any other person against whom Landlord may proceed) with respect to the
Guaranteed Obligations prior to the payment in full of all amounts owing with
respect to the Amended Lease No. 2, and until all indebtedness of Tenant to
Landlord shall have been paid in full, the Guarantor shall not have any right of
subrogation, and the Guarantor waives any defense it may have based upon any
election of remedies by Landlord which destroys its subrogation rights or its
rights to proceed against Tenant for reimbursement, including, without
limitation, any loss of rights the Guarantor may suffer by reason of any rights,
powers or remedies of Tenant in connection with any anti-deficiency laws or any
other laws limiting, qualifying or discharging the indebtedness to Landlord. 
Until all obligations of Tenant pursuant to the Transaction Documents shall have
been paid and satisfied in full, the Guarantor further waives any right to
enforce any remedy which Landlord now has or may in the future have against
Tenant, any other guarantor or any other person and any benefit of, or any right
to participate in, any security whatsoever now or in the future held by
Landlord.

 

11.          Defeasance.  This Agreement shall terminate at such time as the
Guaranteed Obligations have been paid and performed in full and all other
obligations of the Guarantor to Landlord under this Agreement have been
satisfied in full; provided, however, if at any time, all or any part of any
payment applied on account of the Guaranteed Obligations is or must be rescinded
or returned for any reason whatsoever (including, without limitation, the
insolvency, bankruptcy or reorganization of any of the Entities comprising
Tenant), this Agreement, to the extent such payment is or must be rescinded or
returned, shall be deemed to have continued in existence notwithstanding any
such termination.

 

12.          Notices.  (a)  Any and all notices, demands, consents, approvals,
offers, elections and other communications required or permitted under this
Agreement shall be deemed adequately

 

8

--------------------------------------------------------------------------------


 

given if in writing and the same shall be delivered either in hand, by
telecopier with written acknowledgment of receipt, or by mail or Federal Express
or similar expedited commercial carrier, addressed to the recipient of the
notice, postpaid and registered or certified with return receipt requested (if
by mail), or with all freight charges prepaid (if by Federal Express or similar
carrier).

 

(b)  All notices required or permitted to be sent hereunder shall be deemed to
have been given for all purposes of this Agreement upon the date of acknowledged
receipt, in the case of a notice by telecopier, and, in all other cases, upon
the date of receipt or refusal, except that whenever under this Agreement a
notice is either received on a day which is not a Business Day or is required to
be delivered on or before a specific day which is not a Business Day, the day of
receipt or required delivery shall automatically be extended to the next
Business Day.

 

(c)  All such notices shall be addressed,

 

if to Landlord:

 

c/o Senior Housing Properties Trust

400 Centre Street

Newton, Massachusetts  02458

Attn:  Mr. David J. Hegarty

[Telecopier No. (617) 796-8349]

 

if to the Guarantor to:

 

c/o Five Star Quality Care, Inc.

400 Centre Street

Newton, Massachusetts  02458

Attn:  Mr. Bruce J. Mackey Jr.

[Telecopier No. (617) 796-8385]

 

(d)  By notice given as herein provided, the parties hereto and their respective
successors and assigns shall have the right from time to time and at any time
during the term of this Agreement to change their respective addresses effective
upon receipt by the other parties of such notice and each shall have the right
to specify as its address any other address within the United States of America.

 

13.          Successors and Assigns.  Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
successors and assigns of such party, including without limitation the holders,
from time to time, of the Guaranteed Obligations; and all representations,
warranties,

 

9

--------------------------------------------------------------------------------


 

covenants and agreements by or on behalf of the Guarantor which are contained in
this Agreement shall inure to the benefit of Landlord’s successors and assigns,
including without limitation said holders, whether so expressed or not.

 

14.          Applicable Law.  Except as to matters regarding the internal
affairs of Landlord and issues of or limitations on any personal liability of
the shareholders and trustees of Landlord for obligations of Landlord, as to
which the laws of the State of Maryland shall govern, this Agreement, the
Transaction Documents and any other instruments executed and delivered to
evidence, complete or perfect the transactions contemplated hereby and thereby
shall be interpreted, construed, applied and enforced in accordance with the
laws of The Commonwealth of Massachusetts applicable to contracts between
residents of Massachusetts which are to be performed entirely within
Massachusetts, regardless of (i) where any such instrument is executed or
delivered; or (ii) where any payment or other performance required by any such
instrument is made or required to be made; or (iii) where any breach of any
provision of any such instrument occurs, or any cause of action otherwise
accrues; or (iv) where any action or other proceeding is instituted or pending;
or (v) the nationality, citizenship, domicile, principal place of business, or
jurisdiction of organization or domestication of any party; or (vi) whether the
laws of the forum jurisdiction otherwise would apply the laws of a jurisdiction
other than The Commonwealth of Massachusetts; or (vii) any combination of the
foregoing.

 

15.          Arbitration.  Either Landlord or the Guarantor may elect to submit
to arbitration any dispute hereunder that has an amount in controversy in excess
of $250,000.  Any such arbitration shall be conducted in Boston, Massachusetts
in accordance with the Commercial Arbitration Rules of the American Arbitration
Association then pertaining and the decision of the arbitrators with respect to
such dispute shall be binding, final and conclusive on the parties.

 

In the event that any such dispute is submitted to arbitration hereunder,
Landlord and the Guarantor shall each appoint and pay all fees of a fit and
impartial person as arbitrator with at least ten (10) years’ recent professional
experience in the general subject matter of the dispute.  Notice of such
appointment shall be sent in writing by each party to the other, and the
arbitrators so appointed, in the event of their failure to agree within thirty
(30) days after the appointment of the second arbitrator upon the matter so
submitted, shall appoint a third arbitrator.  If either Landlord

 

10

--------------------------------------------------------------------------------


 

or the Guarantor shall fail to appoint an arbitrator as aforesaid for a period
of twenty (20) days after written notice from the other party to make such
appointment, then the arbitrator appointed by the party having made such
appointment shall appoint a second arbitrator and the two (2) so appointed
shall, in the event of their failure to agree upon any decision within thirty
(30) days thereafter, appoint a third arbitrator.  If such arbitrators fail to
agree upon a third arbitrator within forty five (45) days after the appointment
of the second arbitrator, then such third arbitrator shall be appointed by the
American Arbitration Association from its qualified panel of arbitrators, and
shall be a person having at least ten (10) years’ recent professional experience
as to the subject matter in question.  The fees of the third arbitrator and the
expenses incident to the proceedings shall be borne equally between the
applicable Landlord and the Guarantor, unless the arbitrators decide otherwise. 
The fees of respective counsel engaged by the parties, and the fees of expert
witnesses and other witnesses called for the parties, shall be paid by the
respective party engaging such counsel or calling or engaging such witnesses.

 

The decision of the arbitrators shall be rendered within thirty (30) days after
appointment of the third arbitrator.  Such decision shall be in writing and in
duplicate, one counterpart thereof to be delivered to the applicable Landlord
and one to the Guarantor.  A judgment of a court of competent jurisdiction may
be entered upon the award of the arbitrators in accordance with the rules and
statutes applicable thereto then obtaining.

 

Landlord and the Guarantor acknowledge and agree that, to the extent any such
dispute shall involve any Manager and be subject to arbitration pursuant to such
Manager’s Management Agreement, Landlord and the Guarantor shall cooperate to
consolidate any such arbitration hereunder and under such Management Agreement
into a single proceeding.

 

16.          Modification of Agreement.  No modification or waiver of any
provision of this Agreement, nor any consent to any departure by the Guarantor
therefrom, shall in any event be effective unless the same shall be in writing
and signed by Landlord, and such modification, waiver or consent shall be
effective only in the specific instances and for the purpose for which given. 
No notice to or demand on the Guarantor in any case shall entitle the Guarantor
to any other or further notice or demand in the same, similar or other
circumstances.  This Agreement may not be amended except by an instrument in
writing

 

11

--------------------------------------------------------------------------------


 

executed by or on behalf of the party against whom enforcement of such amendment
is sought.

 

17.          Waiver of Rights by Landlord.  Neither any failure nor any delay on
Landlord’s part in exercising any right, power or privilege under this Agreement
shall operate as a waiver thereof, nor shall a single or partial exercise
thereof preclude any other or further exercise or the exercise of any other
right, power or privilege.

 

18.          Severability.  In case any one or more of the provisions contained
in this Agreement should be invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby, but this Agreement
shall be reformed and construed and enforced to the maximum extent permitted by
applicable law.

 

19.          Entire Contract.  This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof and shall
supersede and take the place of any other instruments purporting to be an
agreement of the parties hereto relating to the subject matter hereof.

 

20.          Headings; Counterparts.  Headings in this Agreement are for
purposes of reference only and shall not limit or otherwise affect the meaning
hereof.  This Agreement may be executed in any number of counterparts, each of
which shall be an original, but all of which together shall constitute one
instrument, and in pleading or proving any provision of this Agreement, it shall
not be necessary to produce more than one of such counterparts.

 

21.          Remedies Cumulative.  No remedy herein conferred upon Landlord is
intended to be exclusive of any other remedy, and each and every remedy shall be
cumulative and shall be in addition to every other remedy given hereunder or now
or hereafter existing at law or in equity or by statute or otherwise.

 


22.          NON-LIABILITY OF TRUSTEES.  THE DECLARATIONS OF TRUST ESTABLISHING
CERTAIN ENTITIES COMPRISING LANDLORD, COPIES OF WHICH, TOGETHER WITH ALL
AMENDMENTS THERETO (COLLECTIVELY, THE “DECLARATIONS”), ARE DULY FILED WITH THE
DEPARTMENT OF ASSESSMENTS AND TAXATION OF THE STATE OF MARYLAND, PROVIDE THAT
THE NAMES OF SUCH ENTITIES REFER TO THE TRUSTEES UNDER SUCH DECLARATIONS
COLLECTIVELY AS TRUSTEES, BUT NOT INDIVIDUALLY OR PERSONALLY, AND THAT NO
TRUSTEE, OFFICER, SHAREHOLDER, EMPLOYEE OR AGENT OF SUCH ENTITIES SHALL BE HELD
TO ANY PERSONAL

 

12

--------------------------------------------------------------------------------


 


LIABILITY, JOINTLY OR SEVERALLY, FOR ANY OBLIGATION OF, OR CLAIM AGAINST, SUCH
ENTITIES.  ALL PERSONS DEALING WITH SUCH ENTITIES, IN ANY WAY, SHALL LOOK ONLY
TO THE ASSETS OF SUCH ENTITIES FOR THE PAYMENT OF ANY SUM OR THE PERFORMANCE OF
ANY OBLIGATION.


 

23.          Original Guarantees.  The Guarantor and Landlord acknowledge and
agree that this Agreement amends and restates the Original Guarantees in their
entirety with respect to the Guaranteed Obligations and that this Agreement
shall govern the rights and obligations of the Guarantor with respect to the
Guaranteed Obligations from and after the date of this Agreement. 
Notwithstanding the foregoing, the Original Guarantees shall continue to govern
the rights and obligations of the Guarantor with respect to the Guaranteed
Obligations (as defined in the Original Guarantees) prior to the date of this
Agreement and nothing contained in this Agreement shall operate to release the
Guarantor from any such rights or obligations.

 

[Remainder of page intentionally blank.]

 

13

--------------------------------------------------------------------------------


 

WITNESS the execution hereof under seal as of the date above first written.

 

 

FIVE STAR QUALITY CARE, INC.

 

 

 

 

 

By:

     /s/ Bruce J. Mackey

 

 

Bruce J. Mackey Jr.

 

 

President

 

 

LANDLORD HEREBY CONSENTS TO THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY THE
GUARANTOR AND FURTHER ACKNOWLEDGES AND AGREES TO THE PROVISIONS OF SECTION 23 OF
THIS AGREEMENT.

 

CCC FINANCING I TRUST,

CCC OF KENTUCKY TRUST,

CCC OHIO HEALTHCARE TRUST, and

CCC PUEBLO NORTE TRUST

 

 

By:

    /s/ Richard A. Doyle

 

 

Richard A. Doyle

 

Treasurer and Chief
Financial Officer of each of
the foregoing entities

 

 

CCC INVESTMENTS I, L.L.C.,

CCCP SENIOR LIVING LLC,

CCDE SENIOR LIVING LLC,

CCFL SENIOR LIVING LLC,

CCOP SENIOR LIVING LLC,

CCSL SENIOR LIVING LLC, and

LTJ SENIOR COMMUNITIES LLC

 

 

By:

    /s/ Richard A. Doyle

 

 

Richard A. Doyle

 

Treasurer and Chief
Financial Officer of each of
the foregoing entities

 

--------------------------------------------------------------------------------


 

CCC FINANCING LIMITED, L.P.

 

 

By: CCC RETIREMENT TRUST,
its General Partner

 

 

By:

    /s/ Richard A. Doyle

 

 

Richard A. Doyle

 

Treasurer and Chief
Financial Officer

 

 

CCC RETIREMENT COMMUNITIES II,
L.P.

 

By: CRESTLINE VENTURES LLC,
its General Partner

 

 

By:

    /s/ Richard A. Doyle

 

 

Richard A. Doyle

 

Treasurer and Chief
Financial Officer

 

 

HRES1 PROPERTIES TRUST

 

 

By:

    /s/ Richard A. Doyle

 

 

Richard A. Doyle

 

Treasurer and Chief
Financial Officer

 

--------------------------------------------------------------------------------


 

LEISURE PARK VENTURE LIMITED
PARTNERSHIP

 

By: CCC LEISURE PARK
CORPORATION,
its General Partner

 

 

By:

    /s/ Richard A. Doyle

 

 

Richard A. Doyle

 

Treasurer and Chief
Financial Officer

 

 

PANTHER HOLDINGS LEVEL I, L.P.

 

By: PANTHER GENPAR TRUST,
its General Partner

 

 

By:

    /s/ Richard A. Doyle

 

 

Richard A. Doyle

 

Treasurer and Chief
Financial Officer

 

--------------------------------------------------------------------------------